                        Case 18-12491-CSS     Doc 225     Filed 12/04/18    Page 1 of 3




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

In re:                                             )    Chapter 11
                                                   )
Promise Healthcare Group, LLC, et al.,             )    Case No. 18-12491 (CSS)
                                                   )
                              Debtors.             )
                                                   )    (Jointly Administered)
                                                   )

                        NOTICE OF APPEARANCE AND REQUEST FOR NOTICES

            NOTICE IS HEREBY GIVEN pursuant to section 1109(b) of title 11 of the United

States Code (“Bankruptcy Code”) and Rule 9010 of the Federal Rules of Bankruptcy Procedure

(“Bankruptcy Rules”) that Saul Ewing Arnstein & Lehr LLP appears as counsel for and on

behalf of AmeriHealth Caritas Louisiana, Inc. (“AmeriHealth Caritas”) in these bankruptcy

cases.

            NOTICE IS FURTHER GIVEN that AmeriHealth Caritas requests that all notices

given or required to be given in the above-captioned chapter 11 cases (including, but not limited

to, all papers filed and served in all adversary proceedings in such cases, and all notices mailed

only to the statutory committees or their authorized agents, as such may be duly appointed or

designated, and to creditors and equity security holders who file with the Court and request that

all notices be mailed to them) be given to and served upon the following:

                                 Lucian B. Murley, Esquire
                                 Saul Ewing Arnstein & Lehr LLP
                                 1201 North Market Street, Suite 2300
                                 P.O. Box 1266
                                 Wilmington, DE 19899
                                 Telephone: (302) 421-6898
                                 Facsimile: (302) 421-5864
                                 luke.murley@saul.com




26417133.1 12/04/2018
                        Case 18-12491-CSS   Doc 225    Filed 12/04/18      Page 2 of 3




            PLEASE TAKE FURTHER NOTICE that, pursuant to section 1109(b) of the

Bankruptcy Code, the foregoing request includes not only notices and papers referred to in the

Bankruptcy Rules specified above, but also includes, without limitation, orders and notices of any

application, motion, petition, pleading, request, complaint, disclosure document of any kind,

conference, hearing, demand, order, or any other paper filed in the proceeding, whether formal or

informal, whether written or oral, and whether transmitted or conveyed by mail, courier service,

telephone, facsimile transmission, telegraph, telex or otherwise.

            PLEASE TAKE FURTHER NOTICE that, as provided in Bankruptcy Rule 3017(a),

AmeriHealth Caritas requests that its attorneys be provided with copies of any and all disclosure

statements and plans of reorganization.

            PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and Request for

Notices shall not be deemed or construed to be a waiver of (a) the rights of AmeriHealth (i) to have

final orders in non-core matters entered only after de novo review by a District Judge, (ii) to trial by

jury in any proceeding so triable in these cases or any case, controversy, or proceeding related to

these cases, (iii) to have the District Court withdraw the reference in any matters subject to

mandatory or discretionary withdrawal, (iv) to have any claims constitutionally required to be

determined by the District Court be determined therein, or (v) to have any matter heard by an

arbitrator or (b) any other rights, claims, actions, defenses (including defenses to jurisdictions),

setoffs, or recoupments to which AmeriHealth may be entitled, in law or in equity, all of which

rights, claims, actions, defenses, setoffs, and recoupments it expressly reserves.

            PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance nor any

former or later appearance, pleading, claim, or suit shall constitute an authorization for the

undersigned to accept service of process on behalf of AmeriHealth Caritas, and that such service



                                                   2
26417133.1 12/04/2018
                        Case 18-12491-CSS   Doc 225   Filed 12/04/18   Page 3 of 3




must be done in strict compliance with the Federal Rules of Civil Procedure and the Bankruptcy

Rules.

Dated: December 4, 2018
                                                SAUL EWING ARNSTEIN & LEHR LLP

                                                /s/ Lucian B. Murley
                                                Lucian B. Murley (DE Bar No. 4892)
                                                1201 N. Market Street, Suite 2300
                                                P.O. Box 1266
                                                Wilmington, DE 19899-1266
                                                Telephone: (302) 421-6800
                                                Facsimile: (302) 421-5873
                                                luke.murley@saul.com

                                                Attorneys for AmeriHealth Caritas Louisiana, Inc.




                                                  3
26417133.1 12/04/2018
